
	

114 HR 3742 IH: Access to Marketplace Insurance Act
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3742
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Cramer introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to allow for certain third party payments.
	
	
 1.Short titleThis Act may be cited as the Access to Marketplace Insurance Act. 2.Payment of Premiums by Certain Third Parties on Behalf of Qualified Individuals (a)In generalSection 1312 of the Patient Protection and Affordable Care Act (42 U.S.C. 18032) is amended—
 (1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (2)by inserting after subsection (b) the following new subsection:
					
 (c)Payment of premiums by certain qualified third parties on behalf of a qualified individualA qualified individual enrolled in any qualified health plan may allow certain third parties to pay any applicable premium or cost sharing owed by such individual to the health insurance issuer issuing such qualified health plan, and the health insurance issuer shall accept such payments made on behalf of such individuals, including those from the following:
 (1)A State or Federal government program, including assistance provided under a grant under title XXVI of the Public Health Service Act.
 (2)Indian tribes, tribal organizations, or urban Indian organizations. (3)A program conducted by an organization which is—
 (A)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; (B)described in clause (i) or (vi) of section 170(b)(1)(A) of such Code; and
 (C)operated in compliance with applicable Federal laws, including sections 3729 through 3733 of title 31, United States Code (known as the False Claims Act)..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2016.
			
